                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA

VS.                                3:14-CR-00128-01-BRW

ANDRA L. MCCOY (02)

                                         ORDER

       Defendant’s Expedited Motion for Immediate Relief to Correct Sentence and Vacate

Restitution (Doc. No. 177) is DENIED.

       IT IS SO ORDERED this 18th day of July, 2019.


                                                       Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
